       Case 1:19-cv-01740-SES Document 31 Filed 09/09/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH RAY ZEIDERS,               )     Civil Action No. 1:19-CV-01740
        Plaintiff,                )
                                  )
              v.                  )     (SCHWAB, M.J.)
                                  )
KILOLO KIJAKAZI,                  )
Acting Commissioner of            )
Social Security,                  )
           Defendant.             )     [FILED VIA ECF]

                                ORDER

     On Plaintiff's Motion for Attorney’s Fees pursuant to § 206(b)(1) of

the Social Security Act, 42 U.S.C. § 406(b)(1), and there being no

objection by counsel for the Defendant, it is hereby

                             ORDERED

as follows:

     1. That the Court authorizes a payment to Thomas D. Sutton,
     Esquire in the amount of Twenty-Eight Thousand, Two-Hundred,
     and Twenty-Four dollars and 37/00 cents ($28,224.37) in
     attorney’s fees being withheld from Plaintiff’s past-due benefits for
     court-related services; and
 Case 1:19-cv-01740-SES Document 31 Filed 09/09/21 Page 2 of 2




2. Upon receipt of this sum, Plaintiff’s counsel shall remit of
Twelve-Thousand, Seven-Hundred, and Thirty-Two dollars and
50/00 cents ($12,732.50) directly to Plaintiff, representing the sum
already paid to Plaintiff’s counsel on Plaintiff’s behalf under the
Equal Access to Justice Act, 28 U.S.C. § 2412.


           ENTERED this ______         September
                          9th day of ________________, 2021.


                            BY THE COURT:


                             S/Susan E. Schwab
                            ____________________________________
                            SUSAN E. SCHWAB
                            U.S. MAGISTRATE JUDGE




                               7
